UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6569



UNITED STATES OF AMERICA,

                                                Defendant - Appellee,

          versus


CLARENCE COLLINS,

                                               Plaintiff - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-94-138, CA-97-221)


Submitted:   November 30, 2000             Decided:   December 8, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Collins, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Collins seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.*   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Collins, Nos. CR-94-138;

CA-97-221 (W.D.N.C. filed Apr. 5, 2000; entered Apr. 10, 2000). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       While the district court incorrectly noted   the possibility
that Collins’ § 2255 motion, filed on April 24,      1997, might be
untimely, it did not base its dismissal on this     ground.   As we
recently concluded, a § 2255 motion filed on that   date is timely.
See Hernandez v. Caldwell, 225 F.3d 435, 439 (4th   Cir. 2000).


                                 2